Citation Nr: 1616059	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-37 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to a rating in excess of 10 percent for celiac disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to October 1979, November 1988 to January 2000, and from October 2005 to April 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for diabetes mellitus and diverticulitis and granted service connection for celiac disease and assigned a 10 percent rating, effective July 15, 2008.  In January 2016, a hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the record.

The February 2009 rating decision also denied the Veteran service connection for hiatal hernia and hemorrhoids, and declined to reopen a claim of service connection for gastroenteritis (claimed as gastritis).  He timely filed a notice of disagreement initiating appeals in those matters, but following the issuance of a July 2010 statement of the case (SOC) which included discussion of such claims, his substantive appeal limited the present appeal to the issues listed on the preceding page.  Thus, these matters are not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that he has type 2 diabetes mellitus which had its onset in service.  His service treatment records show that on January 2000 service separation examination, he was found to have mildly elevated fasting glucose.  He had diabetes diagnosed in November 2007 (beyond the chronic disease presumptive period for that disease).  He alternatively contends that his diabetes mellitus may be related to his service-connected celiac disease.  He alleges that weight gain related to celiac disease may have caused or aggravated his later diagnosed diabetes mellitus.  Inasmuch as the competent evidence does not adequately address his theories of entitlement, the low threshold standard as to when an examination to secure a nexus opinion is necessary is met; an examination to ascertain the likely etiology of the Veteran's diabetes mellitus is necessary.

The Veteran alleges that he has diverticulitis that had its onset in service, or alternatively is secondary to celiac disease.  The record reflects that one month after his separation from service in January 2000, he underwent colonoscopy which found multiple small scattered diverticula in the colon.  In a March 2008 statement, the Veteran's treating physician, Dr. C.M., opined that the Veteran's diverticulosis "most likely occurred while he was on active duty."  In hearing testimony, the Veteran alleged that his current diverticulitis/diverticulosis may have been aggravated by service-connected celiac disease.  Notably, his service records reflect he received a Kuwait Liberation Medal during his period of active duty from 1988 to 2000 and served in Southwest Asia during the Persian Gulf War era.  However, he has not yet been afforded an examination in conjunction with his diverticulitis claim.  An examination to determine whether his diverticulitis is related to service or to his service-connected celiac disease is necessary.

The Veteran also seeks an increased rating for celiac disease.  He alleges that in addition to diarrhea, constipation, and abdominal distress, his celiac disease is manifested by dietary restrictions, including lactose intolerance, which he contends led him to change employment to work at home, and causes weight gain and fatigue.  He was last examined by VA to assess the disability in July 2015; that examination did not address these additional symptoms alleged.  Celiac disease is rated by analogy, and is currently rated by analogy to the criteria in Code 7319 (for irritable colon syndrome).  As he alleges symptoms not noted therein (and not considered in the current rating) an examination to secure a medical opinion regarding whether the symptoms alleged are indeed manifestations of celiac disease (and if so, determine their frequency, severity, and related functional impairment, and also whether celiac disease may more appropriately be rated under the criteria in another diagnostic code) is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated and/or outstanding records of VA and/or private treatment the Veteran has received for the disabilities on appeal.

2.  Thereafter, the AOJ should arrange for a digestive diseases examination of the Veteran to determine the likely etiology of his type 2 diabetes mellitus and diverticulitis, and the severity of his celiac disease.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination, and any tests or studies necessary to assess the disability should be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify the likely etiology for the Veteran's type 2 diabetes mellitus?  Specifically, is it at least as likely as not (a 50% or better probability) it:  

(i)  Had its onset in service [the rationale for the response to this question should include comment on the elevated glucose on service separation examination in January 2000]; or 

(ii)  Was caused or aggravated by service-connected celiac disease.

(b) If neither, please identify (with rationale) the etiology considered more likely.
(c)  Please identify the likely etiology for the Veteran's diverticulitis.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it had its onset in service?  [The response should include comment on the significance of a February 2000 (1 month following discharge) colonoscopy noting multiple small scattered diverticula in the colon.]

(d)  If the Veteran's diverticulitis/diverticulosis is found to be directly unrelated to his service, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated (the opinion must address the concept of aggravation) by his service-connected celiac disease?  

(e)  Please assess the current severity of the service-connected celiac disease.  Please identify all symptoms (and related impairment) in detail.  Please specifically address the Veteran's reports that his celiac disease requires dietary restrictions, and that manifestations includes lactose intolerance, weight gain, and fatigue, noting whether such symptoms are, each, a manifestation of celiac disease (and if so, their frequency, severity, and related impairment of function).  

(f)  Please review 38 C.F.R. § 4.114 and opine whether any Code therein provides criteria that better (than Code 7319) reflect a disability picture analogous to celiac disease.

Please include rationale with all opinions, with citation to supporting factual data as deemed appropriate.

5.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

